Title: To James Madison from Thomas Paine, 6 August 1803
From: Paine, Thomas
To: Madison, James


Dear Sir
Bordenton on the Delaware Augst. 6 1803
I wrote a few days ago to Mr Breckenridge of Kentuckey on the subject of Louisania, or rather on the manner of bringing it before Congress. I put the letter under cover to Mr Jefferson who, as I since see by the Papers, is gone to Monticello. After I had sent off the letter a report was circulated that the british government had notified to our Government, by way of caution, not to pay any of the purchase Money, for that she (britain) intended to take possession of Louisania, That the british Governt. is insolent and desperate enough to do this I have no doubt, but as this does not prove the fact I will be obliged to you to tell me, so far as you find yourself at liberty to do it, whether it be true or not. I can without making use of the fact, make some use of the knowlege. The Gentleman who brings you this will return to Bordenton in a few days, and take charge of any thing you may please to write me. Yours in friendship
 

   
   RC (Huguenot–Thomas Paine Historical Association). Pencil note at foot of letter reads: “Name cut for an Autograph by mrs Madison.”


